SWING, District Judge.
By the terms of the bond, the principal is to be paid at the expiration of five years, with interest thereon until paid at the rate of eight per centum. Following the case of Monnett v. Sturges, 25 Ohio St. 384, we hold that the contract is to pay interest at the rate of eight per cent, until the principal debt is paid, and not merely for the time the bond is to run. It is stipulated that this interest is payable semiannually. Where semi-annual installments of interest have become due, and are not paid, each such installment of interest will bear interest from the time it is due, at the rate of six per cent. Dunlap v. Wiseman, 2 Disn. 398; Monnett v. Sturges, 20 Ohio St. 381: Cramer v. Lepper, 26 Ohio St. 59. The complainant will therefore be entitled to interest on the principal debt at the rate of eight per centum from January 1st, 1877. until the time of taking the decree, and interest at six per cent, per annum upon each semi-annual installment of interest from the time when they respectively fell due. Decree accordingly.